(Por la corte, a propuesta clel
Juez Asociado Señor Aldrey.)
Por cuanto, después de registrada sentencia a favor del demandante Félix Berreteaga contra la sociedad mercantil Pizá Hermanos, S. en C., y la Sucesión de Antonio Pizá y Mas, presentó moción en ese pleito Mercedes Fernández vda. de Suárez solicitando permiso para intervenir en el incidente del embargo trabado en ese pleito, alegando que es acreedora de Pizá Hermanos, S. en C., con hipoteca constituida y embargo trabado sobre cierta propiedad mueble de la deman-dada, la que ha sido embargada, por lo que dice tener interés para discutir la validez y prioridad del embargo hecho por el demandante;
Por cuanto, la corte inferior le concedió el permiso soli-citado, contra cuya resolución se ha interpuesto este recurso de apelación por el demandante en el pleito;
Por cuanto, la intervención no pudo concederse después de registrada la sentencia en el pleito, de acuerdo con el artículo 72 del Código de Enjuiciamiento Civil;
Por cuanto, tampoco es procedente admitir úna inter-vención sobre materia que no esté en litigio' en el pleito, y en el embargo en el que se quiere intervenir no era cuestión a resolver por la sentencia,
Por tanto, se revoca la órden de 8 de enero de 1930 por la que fué concedido permiso a Mercedes Fernández vda. de *997Suárez para intervenir en el pleito de Félix Berreteaga contra Fiza Hermanos, S. en C.